Scott, Judge,
delivered the opinion of the court.
The question as to the law that is to govern in the assessment of damages and interest in cases where bills are drawn in California on places east of the Rocky Mountains was determined in the case of Price v. Page & Bacon, 24 Mo. 65. That was an action against the drawers for the dishonor of the bill drawn by them.
As to the matter of contradicting the sheriff’s return, and the refusal to give leave to plead, see the case of Hallowell et al. v. Page, decided at this term of the court. There was no objection specifically made to the reading of the statutes of California, nor are they preserved in the record ; besides, the default admitted them.
Judge Ryland concurring,
the judgment will be affirmed;
Judge Leonard absent.